Citation Nr: 0905317	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from June 10, 2003.

2.  Entitlement to an initial compensable rating for diabetic 
retinopathy and cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original ratings, the Board has characterized those issues as 
set forth on the title page.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in November 2008.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Prior to April 22, 2008, the Veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  From April 22, 2008, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity.

3.  The Veteran's diabetic retinopathy and cataracts have 
been manifested by corrected visual acuity of no worse than 
20/40 in each eye.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD prior to April 
22, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating for PTSD of 50 percent from 
April 22, 2008, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for an initial compensable rating for 
diabetic retinopathy and cataracts have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.84a, 
Diagnostic Code 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003 regarding his PTSD claim and in July 2003 for both 
claims, well before the AOJ's initial adjudication of the 
claims and again in March 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The March 2007 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claims.  VA has no duty to assist or 
inform that was unmet.

The Veteran was afforded a VA eye examination in August 2003.  
The Veteran's eye movements and pupillary responses were 
normal.  Confrontational visual fields were normal in both 
eyes.  Visual acuity uncorrected in the right eye was 20/70 
at distance and 20/30 at near.  Corrected vision in the right 
eye was 20/20 at distance and near.  Left eye visual acuity 
uncorrected was 20/100 at distance and 20/30 at near, and 
corrected vision was 20/20 at distance and near.  Eye 
pressures were normal.  Anterior examination revealed mild 
nuclear sclerosis cataracts in both eyes.  A dilated fundus 
examination revealed dot-blot hemorrhages, hard exudates, and 
neovascularization of the optic nerve and elsewhere in the 
right eye.  Left eye had dot-blot hemorrhages and 
neovascularization of the retina elsewhere.  The Veteran was 
diagnosed with proliferative diabetic retinopathy in both 
eyes and mild cataracts.

A statement from the Veteran received in August 2003 shows 
that the Veteran reported chronic sleep impairment, panic 
attacks while in crowds, and suspiciousness of people.  

A VA PTSD assessment dated in August 2004 shows that the 
Veteran reported not being involved in many social activities 
because he could not stand big crowds.  The Veteran admitted 
to two social activities that he attended that had big 
crowds, but that he either knew the attendees, or the 
attendees were scattered into small groups, so he felt 
comfortable.  He reported having a few good friends, maybe 
five or six.  He admitted to suicidal ideation five years 
prior related to the economy and work conditions.  He denied 
homicidal ideation.  On mental status examination, he did not 
seem particularly distressed.  Regarding depression, the 
Veteran reported primarily boredom and anhedonia, possibly 
fatigue.  He had some anxiety, irritability, and avoidance 
and anxiety in mostly crowded places.  Avoidance seemed to be 
more mild to moderate with regard to crowds.  His GAF (Global 
Assessment of Functioning) score was estimated to be between 
64 to 66.

The Veteran was afforded a VA examination for his PTSD in 
September 2004.  The Veteran reported that he was married to 
his wife for 31 years and that they had a good relationship.  
He reported that he had two adult children and that he 
maintained a pretty good relationship with them.  He reported 
that for the past three years, he had been self-employed, and 
that he had two employees.  He reported that he was fired 
from his previous job that he held for four years because of 
getting into a dispute.  He also reported that he worked with 
his father for 25 years on a farm, but that he did not get 
along well with the "overseer."  On mental status 
examination, the Veteran described his mood as being "a 
little nervous," which was consistent with clinical 
observation.  His speech was goal-directed, and his thought 
processes were logical and rational.  He was oriented to 
person, place, date, and time.  He recalled the names of the 
current, and 12 most recent, Presidents of the United States.  
He correctly responded to three of three simple arithmetic 
problems.  He was able to recall three of three objects 
following a five minute interval of time.  He successfully 
completed a serial sevens task without any apparent 
difficulty.  Social judgment was considered to be very good.  
There was no evidence of any psychotic symptoms.  The Veteran 
reported that he did not trust people, could not stand to be 
around crowds, and did not sleep well.  He had a GAF score of 
65 to 70.

The Veteran was afforded a second VA examination for his PTSD 
in April 2007.  The Veteran reported that his youngest son 
lived on his property, and that they got along okay.  He 
reported that he and his wife were socially isolated from 
other couples, and rarely ate out.  He reported that he had a 
few good friends whom he could trust, and one friend that 
also attended the PTSD clinic group.  He reported that he 
made little effort to contact others, except for calling his 
friend in the PTSD clinic group.  The Veteran reported that 
he engaged in leisure activities.  He reported that he went 
to flea markets with his wife during weekday hours when there 
were no crowds.  In summary of his current psychosocial 
functional status, the examiner noted that the Veteran 
functioned fairly well at home and continued to put efforts 
into his hobbies.  He was socially isolated except for 
contact with his immediate family members, but he attended 
the PTSD clinic most weeks.  On mental status examination, 
the Veteran was casually dressed.  His speech was 
unremarkable; affect was blunted; and mood was depressed.  
His attention was intact, and he was able to do serial sevens 
and spelled a word forward and backward.  He was oriented to 
person, time, and place.  His thought process and though 
content were unremarkable.  He had no delusions.  Regarding 
his judgment, he understood the outcome of behavior, and 
regarding his insight, he understood that he had a problem.  
He reported chronic sleep impairment.  He had no 
obsessive/ritualistic behavior, panic attacks, or suicidal or 
homicidal thoughts.  His impulse control was good, and he had 
no episodes of violence.  There was no problem with 
activities of daily living.  His remote, recent, and 
immediate memory were normal.  The Veteran reported that he 
was more distracted than before.  His memory was intact, but 
he had the inability to retrieve names, dates, and places 
until after he needed the information.  He was more socially 
isolated and was self-employed because he had conflicts with 
employers and could not work with people.  Regarding problems 
related to occupational functioning, the examiner noted that 
the Veteran had decreased concentration, memory loss, and 
poor social interaction.  The Veteran had a GAF score of 62.

In reviewing the effects of PTSD on occupational and social 
functioning, the examiner noted that there was no total 
occupational and social impairment, but there were 
deficiencies in the following areas:  thinking, family 
relations, and work.  There were no deficiencies in judgment 
or mood.  There was reduced reliability and productivity as 
the Veteran was less productive at work, struggled to work 
four to six hours some days, and was in more physical pain 
than in prior years.  

The Veteran was afforded a third VA examination for his PTSD 
in April 2008.  The Veteran reported that he stopped working 
six months earlier due to physical problems.  He reported 
that his relationship with his wife became more stressed 
since he stopped working, and that he was socially isolated 
from her.  He reported that his relationship with his 
children was fair.  He indicated that he felt distant from 
family members.  He reported some social relationships, and 
that his leisure pursuits had been dwindling over the years.  
He denied any suicidal ideation or violent behavior over the 
past year.  On mental status examination, he was casually 
dressed.  His speech was unremarkable; affect was 
appropriate; and mood was dysphoric.  The Veteran described 
his mood as "tired" and "draggy."  His attention was 
intact, and he was able to do serial sevens and spelled a 
word forward and backward.  He was oriented to person, time, 
and place.  His thought process and content was unremarkable.  
Regarding his judgment, he understood the outcome of 
behavior, and regarding his insight, he understood that he 
had a problem.  The Veteran had sleep impairment.  He had no 
obsessive/ritualistic behavior, panic attacks, or suicidal or 
homicidal thoughts.  The extent of his impulse control was 
fair.  There were no episodes of violence.  The Veteran was 
able to maintain personal hygiene.  There were problems with 
activities of daily living.  

The Veteran reported that he had not had panic attacks lately 
because he limited his activities that would precipitate 
panic attacks such as going to the shopping mall or crowded 
places.  His remote and immediate memory was normal, while 
his recent memory was mildly impaired.  His GAF score was 55.  
The examiner noted that the Veteran's PTSD would not inhibit 
his ability to work.  Rather, his work helped him to distract 
himself from his PTSD.  As per the Veteran, his PTSD was 
slightly exacerbated since he stopped working due to physical 
problems.  Regarding his functional status and quality of 
life, the examiner noted that while the Veteran's job was 
stated to be a relief from his intrusive thoughts, he 
admitted that angry outbursts would interfere with his job.  
Of late, his lack of concentration began to interfere with 
his job performance.  He described problems with family 
relationships due to his irritability, tendency to socially 
isolate, and be emotionally distant from others.  The Veteran 
had social relationships, though he did not participate in 
many social activities, other than his PTSD treatment group.  
He did not participate in meaningful recreational pursuits 
with others.  There was no total occupational and social 
impairment, but there were deficiencies in the following 
areas:  judgment, thinking, family relations, work and mood.  
There was reduced reliability and productivity.  The Veteran 
reported mild occupational impairment, and the majority of 
his impairment was related to his social and family role 
functioning.  

The Veteran was also afforded a VA eye examination in April 
2008.  The Veteran had no general right or left eye symptoms.  
He had blurring in both eyes.  There were no periods of 
incapacitation due to eye disease, and no history of 
congestive or inflammatory glaucoma.  His visual acuity was 
not worse than 5/200.  He did not have keratoconus.  The 
Veteran did not have more than four diopters of spherical 
correction between the eyes.  In his right eye, he had 
uncorrected distance vision of 20/300; corrected distance 
vision of 20/25; uncorrected near vision of 20/30; and 
corrected near vision of 20/25.  In his left eye, he had 
uncorrected distance vision of 20/200; corrected distance 
vision of 20/25; uncorrected near vision of 20/25; and 
corrected near vision of 20/25.  There was no strabismus or 
diplopia.  The Veteran had normal findings on slit lamp 
examination.  He had 1+ cataract in both eyes.  Neither eye 
lens had been removed.  He had neovascularization in the 
macula with intraretinal heme in the left eye.  There were 
heavy laser scars from pan retinal photocoagulation in both 
eyes.  There was no visual field defect, homonymous 
hemianopsia, or scotoma.  Accommodation was normal.  No 
tonometry was conducted, and the lacrimal duct function was 
normal.  His eyelids were normal.  There were no residuals of 
an eye injury, lagophthalmos, sympblepharon, ptosis, 
nystagmus, loss of eyelashes, or loss of eyebrows.  The 
examiner noted that no visual impairment was found.  There 
were no significant effects on usual occupation as the 
Veteran was not employed.  There were no effects on usual 
daily activities.  The examiner opined that the Veteran's 
diabetic retinopathy currently had no effect on his ability 
to do physical and/or sedentary employment.  The Veteran had 
no active eye diseases.

The record also contains VA treatment records dated from 
August 2003 to November 2007.  Those records include regular 
eye examinations and show the Veteran's participation in a 
PTSD clinic.  A February 2007 ophthalmology note shows that 
the Veteran complained of blurry vision, "hair", and 
"floaters."  The Veteran's worst corrected visual acuity 
was shown to be 20/40 in both eyes in July and December 2007. 

The Veteran testified at his hearing in November 2008 that 
his PTSD gave him sleep impairment, concentration problems, 
impaired memory, and panic attacks if in a crowded place.  
With respect to his eyes, he testified that he had "hairs" 
and "floaters", which are little streaks, and that his eyes 
tired easily.  He also testified that he had problems when 
reading of his eyes filming over like smoke in front of them.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's PTSD and 
diabetic retinopathy and cataracts as claims for a higher 
evaluation of the original award, effective from June 10, 
2003, the date of award of service connection.

Regarding the Veteran's PTSD, it is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.

Here, the evidence shows that the Veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating prior to April 22, 
2008, and that a 50 percent rating is warranted from April 
22, 2008.  38 C.F.R. § 4.7.  Prior to April 22, 2008, the 
evidence did not show that the Veteran had flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.  The Board 
acknowledges that at the April 2007 VA examination, the 
Veteran reported some memory impairment.  While the April 
2007 examiner opined that there was reduced reliability and 
productivity, the Board finds that the Veteran did not show 
the symptoms typical of the criteria for a higher rating.  He 
had difficulty being around crowds and reported that he did 
not trust others, but he nevertheless had some friends and 
was able to establish relationships.  

Since April, 22, 2008, the Veteran's disability picture more 
nearly approximates the criteria required for a 50 percent 
rating.  The evidence shows that the Veteran has occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  impairment of short-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and greater difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board acknowledges that the Veteran's 
PTSD does not meet all the criteria required for a 50 percent 
rating from April 22, 2008.  As regards panic attacks, the 
Board is persuaded by the Veteran's explanation that he does 
not have panic attacks because he avoids going to crowded 
places.  The Board notes the Veteran's reported increase in 
the severity of his symptoms between the April 2007 and April 
2008 examinations.  The Veteran reported being more socially 
isolated, distant from family members, and dwindling leisure 
pursuits.  While the Veteran does not meet all the criteria 
necessary for a 50 percent rating, the Board finds that the 
Veteran's PTSD disability picture more nearly approximates 
the criteria required for a 50 percent rating from April 22, 
2008, and that a higher rating is not warranted.  The 
evidence does not show that the Veteran has had occupational 
and social impairment with deficiencies in most areas.  

For the reasons set forth above, the Veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 50 
percent rating prior to April 22, 2008, or the criteria 
required for a 70 percent rating from April 22, 2008.  In 
other words, the disability picture evident in the record 
strongly suggests that the difficulties experienced by the 
Veteran are best described by the criteria for the 30 percent 
rating prior to April 22, 2008, and for the 50 percent rating 
from April 22, 2008.  The evidence does not show that before 
April 22, 2008, the Veteran had occupational and social 
impairment with reduced reliability and productivity, or that 
since April 22, 2008, the Veteran had occupational and social 
impairment with deficiencies in most areas.

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran had GAF scores of 64-66 in 
August 2004; 65-70 in September 2004; 62 in April 2007; and 
55 in April 2008.  According to the DSM-IV, a GAF score of 
51-60 is indicative of moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 is indicative of some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The Board finds that the 
Veteran's GAF scores of 62, 64-66, and 65-70 coincide with 
his stated symptoms and the rating of 30 percent prior to 
April 22, 2008.  Since April 22, 2008, the Veteran's GAF 
score of 55 coincides with his stated symptoms and a rating 
of 50 percent.  The Board also finds that the decrease in the 
Veteran's GAF scores coincides with the increase in severity 
of his PTSD.

In summary, although the Veteran does not present with some 
of the symptoms indicative of a 50 percent evaluation, the 
Board finds that the documentation regarding his impairment 
of short-term memory; his impaired judgment and abstract 
thinking; his disturbances of motivation and mood; and 
greater difficulty in establishing and maintaining effective 
work and social relationships, in connection with his GAF 
score representing moderate symptoms, when taken together, 
warrant a higher (50 percent) evaluation from April 22, 2008.

Regarding the Veteran's diabetic retinopathy and cataracts 
rating, damage to the retina may be rated as 10 percent 
disabling if there are localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished images.  38 
C.F.R. § 4.84a, Code 6011 (2008). Otherwise, eye impairment 
is generally rated on the basis of impairment of central 
visual acuity.  The best distant vision after the best 
correction by glasses will be the basis for rating.  38 
C.F.R. §§  4.75, 4.84a, Diagnostic Codes 6063-6079 (2008).  
Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, Diagnostic Codes 6080, 
6090 (2008).

Here, the RO has rated the Veteran's eye disability under 
38 C.F.R. § 4.84a, Diagnostic Code 6079.  Under Diagnostic 
Code 6079, a noncompensable rating is for when corrected 
vision in both eyes is 20/40.  A 10 percent rating is for 
when corrected vision in one eye is 20/50, and corrected 
vision in the other eye is either 20/50 or 20/40.

Here, the evidence shows that the Veteran's diabetic 
retinopathy and cataracts more nearly approximates the 
criteria required for the currently assigned noncompensable 
rating and that a higher rating is not warranted.  38 C.F.R. 
§ 4.7.  

The Veteran's worst corrected vision was shown to be 20/40 in 
both eyes in the July and December 2007 VA treatment records, 
which does not meet the criteria for a compensable 
evaluation.  Neither of the Veteran's VA eye examinations or 
any other VA treatment records show the Veteran's corrected 
vision to be worse than 20/40 in either eye.  There is no 
limitation of the field of vision or other impairment of eye 
sight that would warrant a compensable rating under any 
applicable criteria.  While the Veteran may feel that his 
visual impairment warrants an initial compensable evaluation, 
the medical reports provide the most probative evidence.  
Additionally, the veteran has some scarring, but none that is 
centrally located on the retina with irregular, duplicated, 
enlarged or diminished image.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the PTSD or 
diabetic retinopathy and cataracts have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the Veteran's 
PTSD has an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
experienced by the Veteran are specifically contemplated by 
the criteria discussed above.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a higher initial rating for PTSD prior to 
April 22, 2008, is denied.

Entitlement to a higher (50 percent) rating for PTSD from 
April 22, 2008, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for diabetic 
retinopathy and cataracts is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


